



W A R N I N G

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.5(1), (2), (3), (4), (5), (6), (7), (8) or (9) or 486.6(1)
    or (2) of the
Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

486.5 (1)
Unless
    an order is made under section 486.4, on application of the prosecutor, a
    victim or a witness, a judge or justice may make an order directing that any
    information that could identify the victim or witness shall not be published in
    any document or broadcast or transmitted in any way if the judge or justice is
    satisfied that the order is necessary for the proper administration of justice.

(2)

On application of a justice
    system participant who is involved in proceedings in respect of an offence
    referred to in subsection 486.2(5) or of the prosecutor in those proceedings, a
    judge or justice may make an order directing that any information that could
    identify the justice system participant shall not be published in any document
    or broadcast or transmitted in any way if the judge or justice is satisfied
    that the order is necessary for the proper administration of justice.

(3)

An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice if it is not the purpose of the
    disclosure to make the information known in the community.

(4)

An applicant for an order
    shall


(a)
apply in writing to the presiding judge or justice or, if the judge or justice
      has not been determined, to a judge of a superior court of criminal
      jurisdiction in the judicial district where the proceedings will take place;
      and


(b) provide notice of the application to the
    prosecutor, the accused and any other person affected by the order that the
    judge or justice specifies.

(5)

An applicant for an order
    shall set out the grounds on which the applicant relies to establish that the
    order is necessary for the proper administration of justice.

(6)

The judge or justice may hold
    a hearing to determine whether an order should be made, and the hearing may be
    in private.

(7)

In determining whether to make
    an order, the judge or justice shall consider


(a)
the right to a fair and public hearing;



(b)
whether there is a real and substantial risk that the victim, witness or
      justice system participant would suffer significant harm if their identity were
      disclosed;

(c)
whether the victim, witness or justice system participant needs the order for
      their security or to protect them from intimidation or retaliation;

(d) societys
interest in encouraging the reporting of offences and the
      participation of victims, witnesses and justice system participants in the
      criminal justice process;

(e)
whether
      effective alternatives are available to protect the identity of the victim,
      witness or justice system participant;



(f)
the salutary and deleterious effects of the proposed
      order;



(g)
the impact of the proposed order on the freedom of expression of those affected
      by it; and



(h) any
other factor that the judge or
      justice considers relevant.


(8)

An order may be subject to any
    conditions that the judge or justice thinks fit.

(9)

Unless the judge or justice
    refuses to make an order, no person shall publish in any document or broadcast
    or transmit in any way


(a) the
contents of an application;



(b) any
evidence taken, information given or submissions made at a
      hearing under subsection (6); or

(c) any other information that could identify the
      person to whom the application relates as a victim, witness or justice system
      participant in the proceedings.  2005, c. 32, s. 15.


486.6 (1)
Every person who fails to comply with an order made under
    subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an offence
    punishable on summary conviction.


(2)
For
    greater certainty, an order referred to in subsection (1) applies to
    prohibit, in relation to proceedings taken against any person who fails to
    comply with the order, the publication in any document or the broadcasting or
    transmission in any way of information that could identify a victim, witness or
    justice system participant whose identity is protected by the order. 205, c.
    32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Dodsley, 2012
    ONCA 598

DATE: 20120911

DOCKET: C53041

Rosenberg, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mark Dodsley

Appellant

Saara Wilson, for the appellant

Mabel Lai, for the respondent

Heard: September 7, 2012

On appeal from the sentence imposed on October 13, 2010
    by Justice Cory A. Gilmore of the Superior Court of Justice, sitting with a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

Pursuant to s. 486.5(1) there will be a prohibition on publication of
    the identity of the victim.

[2]

The only issue on this sentence appeal is the probation. We are
    satisfied that probation was imposed for purposes of rehabilitation and
    protection of the public. While there had been a substantial gap in time, there
    was otherwise no evidence that the appellant had taken any steps towards
    rehabilitation to prevent occurrence of the same kind of offence.

[3]

Accordingly, while leave to appeal sentence is granted, the
    appeal is dismissed.


